Title: To Benjamin Franklin from John Thayer, 20 December 1781
From: Thayer, John
To: Franklin, Benjamin


May it please Your Excellency,
Paris Decemr. 20. 1781—
The world in general attributes to You the most perfect benevolence. They have long conceiv’d the idea that the good of mankind was the end of all your valuable writings & of all your endeavors. Every body thinks You a Yorick in ev’ry tender sensation, that your heart sympthetically vibrates with the miseries of your fellow creatures, & that your soul is humaniz’d to every finer feeling. Yet I must own, I cou’d hardly expect to find all this realiz’d, because I’ve ever found great characters lessen upon a nearer inspection. How large then must be my surprise, when I see all this benevolence not only really extended towards me, but find it also attended with the most captivating manner? Your Excellency has condescended for a time to call off your attention from the more important affairs of the nation & to listen to my comparatively minute concerns. You have even generously contributed to my decent & elegant appearence. How shall I repay Your Excellency for these unmerited favors? In what words shall I express the overflowings of my heart? After all this preamble, which gratitude has dictated, permit me in plain terms to assure Your Excellency, that I sincerely thank you— I am with every sentiment of veneration & esteem Your oblig’d & grateful Servt.
John Thayer
  
Addressed: His Excellency Benjan. Franklin Esqr. / Minister Plenipotentiary for / The United States of North America. / at / Passy —
Notation: John Thayer Decr. 20. 1781
